DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 	Receipt is acknowledged of an amendment, filed 2/17/2021, in which claim 16 was canceled, and claims 1, 2, 21 and 22 were amended.  Claims 1, 2, 11, 12, 14, 15 and 20-22 are pending.

Election/Restrictions
Applicant elected Group I and the species of GNLY as the one or more region(s), and conversion of cytosines with bisulfite as the method of analysis without traverse in the reply filed on 1/24/2019.  The requirement for an election of a method of analysis was withdrawn in the Office action mailed 4/1/2019.  The remainder of the Election/Restriction requirement is maintained.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2019.
Claims 1, 2, 11, 12, 14 and 20-22 are under consideration.

Response to Arguments - Claim Objections
	The objections to claims 1, 2 and 22 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 2/17/20201.

Response to Arguments - Improper Markush
	The rejection of claim 22 on the judicially-created basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 2/17/2021.

Response to Arguments - 35 USC § 101
The rejection of claim 16 under 35 U.S.C. 101 is moot in view of Applicant’s cancellation of the claims.	
The rejection of claims 1, 2, 11, 12, 14 and 20-22 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 2/17/2021.  Independent claim 1 has been amended such that it does not recite a judicial exception.  The statement, “wherein the human GNLY gene region from the human CD56+ natural killer cells has a demethylation of CpG positions in the bisulfite treated amplicon relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types” is a statement of an inherent property of methylation of a GNLY gene region.  The substitute specification notes that the accessibility of the GNLY gene is an intrinsic property of “CD3-CD56+NK and CD[3]+CD56+NKT cells” (paragraph bridging pages 25-26).  It is noted that claims 11 and 14 recite an abstract idea.  However, the steps in addition to the judicial exception .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12, 14 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 2/17/2021.
	Claim 2 is vague and indefinite in that the metes and bounds of the phrase “further comprising quantifying said human CD56+ natural killer cells” are unclear.  The phrase is unclear in that the active steps of the method do not involve CD56+ natural killer cells.  The active steps are the following: “(a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite 
Claims 11 and 14 depend from claim 2 and are rejected for the same reason applied to claim 2.
	Claim 12 is vague and indefinite in that the metes and bounds of the phrase “wherein the cells are in a sample selected from the group consisting of blood or fractions thereof, saliva, buccal, tears, semen, urine, sweat, faecal material, skin and hair” are unclear.  The phrase is unclear in that the method does not make use of a cell or sample.  The active steps of the method are the following: “(a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region.”  The claims require the provision of “isolated DNA from a human CD56+ natural killer cell sample” to carry out the method.  It is unclear if the phrase is intended to limit the source from which CD56+ natural killer cells were obtained prior to DNA isolation, or whether the phrase intends to replace the “human CD56+ natural killer cell sample” with a sample selected from claim 12.
Claim 20 recites the limitation "the GNLY gene" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from claim 1, which recites “GNLY gene region.” (Emphasis added.)  Furthermore, none of the recited sequences of SEQ ID NOs: 23-29 are from a GNLY gene or gene region.  SEQ ID NOS: 23-29 are from human 
Claim 21 recites the limitation "the amount of accessible chromatin measured" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not encompass or result in the measurement of an amount of accessible chromatin in the isolated DNA from a human CD56+ natural killer cell or from one or more other human cell types.  Thus, the recitation of “normalizing…using a control plasmid” has no relationship to the method steps of claim 1.  It would be remedial to amend claim 21 to recite, “The method of claim 22, further comprising normalizing the amount of accessible chromatin measured in the bisulfite treated amplicon produced in step (b) using a control plasmid.”
	Claim 22 is vague and indefinite in that the metes and bounds of the phrase “the bisulfite treated amplicon produced in step (a)” are unclear.  The phrase is unclear in that step (a) does not comprise the production of a bisulfite treated amplicon.  Step (b) recites, “amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region.”  It would be remedial to amend claim 22 to replace “step (a)” with “step (b).”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


The following is a new rejection, necessitated by the amendment filed 2/17/2021:
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 1 and recites, “wherein the cells are in a sample selected from the group consisting of blood or fractions thereof, saliva, buccal, tears, semen, urine, sweat, faecal material, skin and hair.”  Fort the purposes of this rejection, claim 12 is interpreted as substituting the “CD56+ natural killer cell sample” from which the isolated DNA was obtained prior the bisulfite treating of step (a) with any sample selected from the group recited in claim 12.  Thus, claim 12 is broader in scope than independent claim 1 and does not contain all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 11, 12, 14 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing a human GNLY gene region from human CD56+ natural killer cells, the method comprising: (a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region, does not reasonably provide enablement for carrying out the method to produce a bisulfite treated amplicon comprising the human GNLY gene region, wherein the human GNLY gene region from the human CD56+ natural killer cells has a demethylation of CpG positions in the bisulfite treated amplicon relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types, for carrying out the method where the GNLY gene comprises a nucleic acid sequence of SEQ ID NO: 23-29, for quantifying cells in the method of claim 1, or for quantifying cells in samples contacted or not contacted with a drug.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection was made in the Office actin mailed 9/18/2020 and has been rewritten to address the amendment to the claims in the reply filed 2/17/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to 
	Nature of the invention: The claims are drawn to a method for producing a human GNLY gene region from human CD56+ natural killer cells, the method comprising: (a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region, wherein the human GNLY gene region from the human CD56+ natural killer cells has a demethylation of CpG positions in the bisulfite treated amplicon relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types.  Claims 21 and 22 depend from claim 1 and require measuring an amount of accessible chromatin in the bisulfite treated amplicon.  The nature of the invention is complex in that one must know which region of the GNLY gene provides for demethylation of CpG positions in the bisulfite treated amplicon of the CD56+ natural killer cells relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types.
Claim 2 is drawn to a method for producing a human GNLY gene region from human CD56+ natural killer cells, the method comprising: (a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region, wherein the human GNLY gene region from the human CD56+ natural killer cells has a demethylation of CpG positions in the bisulfite treated amplicon relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types, where the method further 
	Claims 11 and 14 are drawn to a method for monitoring the effect of a drug on the amount of CD56+ natural killer cells in a sample obtained from a human, comprising performing the method according to claim 2 on a sample obtained from a human treated with said drug, and comparing the amount of said CD56+ natural killer cells with an untreated sample.  Claim 14 specifies that the human suffers from a disease or condition selected from the group consisting of immune diseases or conditions, cancer, birth defects, mental retardation, obesity, neurological disease, diabetes, and gestational diabetes.  The nature of the invention is complex for the same reasons applied to claim 2. Further, the nature of the invention is complex in that the comparison is not between two like amounts.  The comparison is between “the amount of said CD56+ natural killer cells” in a treated sample and “an untreated sample” without reference to an amount of CD56+ natural killer cells in the untreated sample. 
Claim 12 is drawn to a method for producing a human GNLY gene region from human CD56+ natural killer cells, the method comprising: (a) bisulfite treating isolated DNA from a human CD56+ natural killer cell sample to thereby convert unmethylated cytosines to uracils, and (b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA to produce a bisulfite treated amplicon comprising the human GNLY gene region, wherein the human GNLY gene region from the human CD56+ natural killer cells has a demethylation of CpG positions in the bisulfite treated amplicon relative to a bisulfite treated amplicon for a GNLY gene region from one or more other human cell types, where the cells are in a sample 
Dependent claim 20 requires the GNLY gene to comprise a nucleic acid sequence of SEQ ID NOs: 23-29, which reads on any dinucleotide sequence present in the recited sequence identifiers.  Thus, all possible dinucleotides would be present in some region of the known GNLY gene sequence.  The nature of the invention is further complicated in that the claim also reads on the longer sequences, up to the full length of each sequence, selected from the group consisting of SEQ ID NOs: 23-29, and none of these sequences are from a GNLY gene.  See the attached alignments in Appendices I-VII, which show that the claimed sequences do not align with chromosome 2, which is where the GNLY gene is located in the human genome (e.g., substitute specification at page 33, lines 16-20).
	Breadth of the claims: The claims require specific further limitations that complicate the nature of the invention.
	Guidance of the specification and existence of working examples: The specification teaches that peripheral blood samples were obtained from healthy donors and fractionated into different leukocyte populations: granulocytes (CDl5+), monocytes (CD14+), CD4+ T cells (CD3+CD4+), Treg (CD4+CD25highCD45RA-), B cells (CDI9+), NK cells (CD56+, CD56bright, CD56dim), naive CD8+ T ce1ls (CD3+CD8+CD45RA+CD127+) and memory CD8+ T cells (CD3+CD8+CD45RA-CD127+/-) (e.g., page 36, lines 21-29).  The isolated cells were greater than 97% pure and more than 99% viable (e.g., page 36, lines 28-29).  Genomic DNA was 
The specification refers to primers to the human GNLY gene (ENSG00000115523) for quantitative bisulfite sequencing: Amplicon No. 1, forward primer: 2:85921382-85921404:1, reverse primer: 2:85921742-85921763:1; Amplicon No. 2, forward primer: 2:85921807-85921828:1, reverse primer: 2:85922259-859522279:1; and Amplicon No. 3, forward primer: 2:85922895-85922916:1, reverse primer: 2:85923327-85923348:1, where the numbering is relative to Ensemble Release 56 (e.g., page 34, lines 1-13).  The specification does not teach the actual sequences of the primers used.  Furthermore, none of the recited sequences of SEQ ID NOs: 23-29 are from a GNLY gene or gene region.  SEQ ID NOS: 23-29 are from human chromosomes 3, 19, 4, 11, 3, 1 and 4, respectively.  See the attached alignments in Appendices I-VII.  None of the aligned regions is in or near a GNLY gene.  The specification discloses that GNLY is found at chromosome 2 (e.g., substitute specification at page 33, lines 16-20).The specification teaches the application of the primers of undisclosed sequence to carry out quantitative PCR using a serial dilution of a control plasmid containing the equivalent of the genomic, bisulfite converted DNA regions as a standard to determine the number of DNA copies consisting of the TpG variant for the GNLY locus for the different types of isolated cells (e.g., page 41, lines 1-11).  The results are shown in Table 1 at page 41.  The specification concludes that more than 95% of the TpG variant was observed for CD3-CD56+ NK and CD3+CD56+ NKT cells, whereas CD19+ B-cells, CD15+ granulocytes, and CD14+ monocytes consist exclusively of the CpG variant, and the TpG variant of GNLY was observed at 2.6% of all possible sites in CD4+ cells and 20.6% of all possible sites in CD8 memory cells (e.g., page 42, lines 5-9).  Thus, the specification teaches that the TpG variant is not exclusive to any one type of cell or state.  -CD56+ NK and CD3+CD56+ NKT cells obtained by FACS measurement and methylation analysis was correlated at R = 0.59, p = 0.006 (e.g., paragraph bridging pages 43-44).  
The specification only teaches separating the CD56+ natural killer cells from a peripheral blood sample and determining the copy number of the unmethylated TpG variant (accessible chromatin) for GNLY and GAPDH (e.g., Table 1).
The specification goes on to test the ability of the methylation analysis of the GNLY locus to identify cells obtained from whole blood samples of ovarian cancer patients (e.g., paragraph bridging pages 43-44).  The number of CD3-CD56+ NK and CD3+CD56+ NKT cells obtained by FACS measurement and methylation analysis was correlated at R = 0.59, p = 0.006 (e.g., paragraph bridging pages 43-44).  This analysis required more than producing a human GNLY gene region.  Rather, it required a process of quantitative PCR (qPCR).  The specification does not teach the production of a GNLY gene region from isolated DNA of a CD56+ natural killer cell sample to provide a quantity of cells either separately or in the context of a method of monitoring the effect of a drug on the amount of CD56+ natural killer cells in a sample.
	Predictability and state of the art: The prior art is silent with regard to the CpG dinucleotides that are methylated or unmethylated in particular regions of the human GNLY gene, where there is demethylation of CpG positions relative to the GNLY gene regions from one or more other human cell types.  Thus, the identification of the claimed GNLY gene regions was underdeveloped.  Further, the state of the art was underdeveloped with regard to the quantification of CD56+ natural killer cells based upon producing a human GNLY gene region 
It would have been unpredictable to carry out the method where the GNLY gene region comprises a sequence of SEQ ID NOs: 23-29.  None of the recited sequences is from a GNLY gene.  See the attached alignments in Appendices I-VII, which show that the claimed sequences 
	Amount of experimentation necessary: The quantity of experimentation required to carry out the full scope of the invention is large.  A large amount of experimentation would be required to use the method of claim 1 with a region of the GNLY gene with demethylation of CpG positions relative to an amplicon for a GNLY gene region from one or more other human cell types and to quantify an amount of CD56+ cells.  A large amount of experimentation is likely to be unsuccessful for the method where the GNLY gene comprises a nucleic acid sequence of SEQ ID NOs: 23-29, because those sequences are not from a GNLY gene.  Given the breadth of the claims, a large amount of inventive effort would be required with a successful result for one particular type of assay in one particular specific region of the human GNLY gene with one particular method not providing any assurance of success for other combinations of variables.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 2, 11, 12, 14 and 20-22 are not considered to be enabled by the instant specification.

Response to Arguments - 35 USC § 112
With respect to the rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.

The rejection of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter), is moot in view of Applicant’s cancellation of the claim in the reply filed 2/17/2021.
	The rejection of claims 1, 2, 11, 12, 14 and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter), has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 2/17/2021.
The rejection of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is moot in view of Applicant’s cancellation of the claim in the reply filed 2/17/2021.
	With respect to the new rejection of claims 1, 2, 11, 12, 14 and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
	The response asserts that the rejection has been obviated by the amendment. 
	This argument is not found persuasive for the reasons set forth in the rejection above.

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636